UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 10-1625


WILFRED MOKOKO NASAMA MUKETE,

                Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   February 15, 2011              Decided:   March 4, 2011


Before NIEMEYER and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Kevin M. Tabe, LAW OFFICES OF KEVIN M. TABE, P.C., Greenbelt,
Maryland, for Petitioner. Tony West, Assistant Attorney General,
Allen W. Hausman, Senior Litigation Counsel, Jeffrey J.
Bernstein, Office of Immigration Litigation, UNITED STATES
DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Wilfred Mokoko Nasama Mukete, a native and citizen of

Cameroon,     petitions       for     review         of    an    order    of    the     Board     of

Immigration Appeals dismissing his appeal from the Immigration

Judge’s denial of his applications for relief from removal.

              Mukete    first       challenges             the    determination         that      he

failed to establish eligibility for asylum.                              To obtain reversal

of   a   determination        denying       eligibility           for     relief,       an    alien

“must show that the evidence he presented was so compelling that

no reasonable factfinder could fail to find the requisite fear

of persecution.”             INS v. Elias-Zacarias, 502 U.S. 478, 483-84

(1992).       We have reviewed the evidence of record and conclude

that Mukete fails to show that the evidence compels a contrary

result.

              Having    failed       to    qualify         for    asylum,       Mukete       cannot

meet the more stringent standard for withholding of removal.

Chen     v.   INS,     195    F.3d    198,       205       (4th    Cir.        1999);       INS   v.

Cardoza-Fonseca, 480 U.S. 421, 430 (1987).                               Finally, we uphold

the finding below that Mukete failed to demonstrate that it is

more likely than not that he would be tortured if removed to

Cameroon.      8 C.F.R. § 1208.16(c)(2) (2010).

              Accordingly,       we       deny       the   petition       for     review.         We

dispense      with     oral     argument         because          the     facts       and     legal



                                                 2
contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.


                                                  PETITION DENIED




                                3